Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing HSBC INVESTOR FUNDS HSBC INVESTOR NEW YORK TAX-FREE MONEY MARKET FUND SUPPLEMENT DATED APRIL 8, 2011 TO THE MONEY MARKET FUNDS PROSPECTUS DATED MARCH 1, 2011 This supplement contains information which amends certain information contained in the Money Market Funds Prospectus of HSBC Investor Funds dated March 1, 2011 (the Prospectus). The Performance Table on page seven of the Prospectus relating to the HSBC Investor New York Tax-Free Money Market Fund (the Fund) is deleted and replaced with the following: Average Annual Total Returns ^ (for the periods ended December 31, 2010) Inception Date 1 Year 5 Years 10 Years Since Inception Class A Shares Nov. 17, 1994 0.01% 1.47% 1.27% 1.93% Class B Shares (with applicable CDSC)* Apr. 29, 1998 N/A N
